Citation Nr: 1628457	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for malaria.

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), malaria, and/or hearing loss.

6.  Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, February 2008, September 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and Cleveland, Ohio.  The Houston RO has jurisdiction over the appeal.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a vision disability, a right shoulder disability and sleep apnea, as well as the issue of entitlement to an initial compensable rating for tinea pedis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the March 2016 hearing, prior to the promulgation of a Board decision, the Veteran and his representative requested to withdraw his appeal as to the issues of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss and entitlement to an initial compensable rating for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss and entitlement to an initial compensable rating for malaria are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 22, 2016 Board hearing prior to the promulgation of a decision on the appeal, the Veteran and his representative requested to withdraw his appeal on the issues of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss and entitlement to an initial compensable rating for malaria.  See Board Hearing Transcript (Tr.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.



ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for malaria is dismissed.


REMAND

I.  Sleep Apnea

Private treatment records show a diagnosis of sleep apnea in June 2009.  In the Veteran's October 2010 claim and April 2012 Notice of Disagreement, he contended that his sleep apnea was secondary to service-connected PTSD.  At the October 2011 VA examination, the Veteran contended that his sleep apnea existed since 1958.  In a June 2012 Report of General Information, the Veteran contended that his sleep apnea was caused by his service-connected malaria.  

The Veteran submitted an article in July 2012 regarding the relationship between sleep apnea and hearing loss.  

In a May 2016 private treatment record, the Veteran's private treating physician, J. M. Ortiz, noted that the relationship between PTSD and obstructive sleep apnea has been "suggested" by VA reports that the Veteran brought with him.  Dr. Ortiz further noted that both PTSD and sleep apnea disrupt sleep.  The reports referred to in Dr. Ortiz's May 2016 private treatment record should be obtained.

At the October 2011 VA examination for sleep apnea, the examiner provided a nexus opinion only in regard to the relationship between sleep apnea and hypertension.  The examiner did not provide an opinion on whether sleep apnea is related to the Veteran's service or his PTSD, hearing loss, and/or malaria.  The Veteran was granted service connection for PTSD in an October 2015 rating decision.  In light of the new evidence noted above and the Veteran's newly service-connected PTSD, an addendum opinion should be sought.

II.  Right Shoulder

The Veteran contends that he injured his right shoulder when he fainted from malaria in service and struck his shoulder in the bathroom and has had shoulder problems ever since.  The service treatment records show that the Veteran reported trouble with his right shoulder on his November 1957 report of medical history and pain and stiffness in the right arm and shoulder, a diagnosis of myositis of the pectoralis minor in December 1957, and a bicep injury in October 1958.

The August 2007 VA examiner diagnosed degenerative joint disease of the right acromioclavicaular joint.  The examiner provided a negative nexus opinion.  However, the examiner noted that since there was no equal amount of arthritis on the left acromioclavicular joint, there is a possibility that the Veteran's stated history of trauma is true.  As the Board finds the Veteran's report of a right shoulder injury in service to be credible, an addendum opinion is warranted.

III.  Vision Disability

The Veteran reports that started seeing blue spots in front of his eyes after his fall in the bathroom during active duty.  He also testified that he was driving a truck from Okinawa to Japan on roads with a lot of dust without glasses or any protection.  

Private treatment records show diagnoses of suspected glaucoma, cataracts, foggy and blurred vision, abnormal conjunctiva and complaints of eye redness and itchy, watery eyes.  Additionally, service treatment records show that in August 1957, the Veteran reported that his eyes hurt in conjunction with malaise and a headache, and in his November 1957 Report of Medical History, the Veteran reported eye trouble.  As there is evidence of a current disability and in-service eye problems, VA's duty to obtain a medical examination is triggered.


IV.  Tinea Pedis

The most recent VA examination of the Veteran's tinea pedis was conducted in October 2015.  At the March 2016 Board hearing, the Veteran testified that his disability has worsened, particularly in between the toes and at the bottom parts of his feet, and is now affecting foot circulation.  In light of his testimony, a VA examination is needed to properly assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The most recent VA podiatry treatment record from Dr. J.B. is from February 2013.  On remand, all updated VA treatment records should be requested, including podiatry treatment records from J.B.  Additionally, any outstanding private treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including updated podiatry records from Dr. J.B.

2.  With any necessary assistance from the Vetera, obtain all outstanding private treatment records, to include complete records from Dr. Ortiz.

3.  After all pertinent evidence has been associated with the claims file, obtain an addendum opinion from the August 2007 VA examiner (or other examiner, if unavailable) addressing the etiology of the Veteran's right shoulder disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is requested to please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder condition had its onset in or is otherwise related to service.  The examiner is advised that for purposes of providing this medical opinion, please accept as truthful the Veteran's description of falling on his right shoulder in the bathroom during service, as well as his contentions that he continued to have trouble with his shoulder since the initial in-service injury.

A complete rationale must be provided.  If the opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's sleep apnea.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is requested to please opine as to the following:

(a)  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise related to service.

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was (1) caused or (2) aggravated by his service-connected PTSD. In responding to this question, please address the May 2016 report from Dr. Ortiz.

(c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was (1) caused or (2) aggravated by his service-connected malaria.

(d) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was (1) caused or (2) aggravated by his service-connected hearing loss.  In responding to this question, please address the article submitted by the Veteran in July 2012 discussing a relationship between hearing loss and sleep apnea.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.  For any eye disability diagnosed, the examiner is requested to please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service.  The examiner is advised that for purposes of providing this medical opinion, please accept as truthful the Veteran's description of incurring dust and debris in his eyes during service, as well as his contentions that he saw spots in front of his eyes following a fall in service.  Please also discuss the Veteran's complaint of his eyes hurting in August 1957 and report of eye trouble in November 1957.  

A complete rationale must be provided.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to determine the current severity of his tinea pedis.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated studies should be performed and all findings should be reported in detail.  

7.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


